internal_revenue_service appeals_office watt avenue sa sacramento ca release number release date date date certified mail dear department of the treasury employer_identification_number person to contact name pmayee id number el fax uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code our determination was made for the following reason s you are not an organization described in sec_501 of the code because you are not organized and operated exclusively or charitable or educational_purposes in addition you are not as described in sec_1_501_c_3_-1 of the income_tax regulations because you fail both the organizational and operational tests your articles provide that your specific purpose is to provide affordable health care through education and institute voluntary employee beneficiary association veba participation because establishing participation in veba is not an enumerated exempt_purpose under sec_501 you are not organized exclusively for purposes described in the regulations because establishing participation in a veba is not an enumerated exempt_purpose under sec_501 you are not operated exclusively for an exempt_purpose contributions to your organization are not deductible under sec_170 of the code you are requifed to file federal_income_tax returns on form_1120 file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of the adverse determination you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours george poskitt appeals team manager enclosure publication and or internal_revenue_service appeals_office sa watt avenue sacramento ca date nov - 2nie certified mail dear department of the treasury employer_identification_number person to contact name employee id number tel fax we considered your appeal of the adverse action proposed by the director exempt_organizations rulings and agreements this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in sec_501 of the code our adverse determination was made for the following reason s you are not an organization described in sec_501 of the code and sec_1 c -1 c -2 a or c -2 a of the regulations because you are not an association of employees whose eligibility for membership is defined by reference to objective standards that constitute an employment-related common bond among such individuals employees of any business in the united_states that are smart card carrying members are not defined by reference to a common employer affiliated employers coverage under a collective bargaining agreement or membership in a labor_union additionally there is no evidence that the eligible employers are engaged in the same line_of_business in the same geographic locale you are required to file federal_income_tax returns on forms file your returns with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you ina separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing petition for declaratory_judgment under sec_7428 of the internal_revenue_code of income_tax returns and assessments of any taxes due will not be delayed if you file a you may also be eligible for help from the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours george poskitt appeals team manager enclosure publication department of the treasury internal_revenue_service cincinnati oh legend n state o date p name q name r name of llc s geographical area t card name u city v name x dollars dollar amount date date employer id number contact person id number contact telephone number contact fax number uil we considered your applications for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 and sec_501 of the code this letter explains the basis for our conclusion please keep it for your records do you qualify for exemption under sec_501 of the code no for the reasons explained below are you an association of employees which qualifies for exemption from tax under the provisions of sec_501 you are not for the reasons stated below facts you were incorporated in the state of n on o as a nonprofit corporation your stated purposes are to provide affordable health care through education and institute veba participation issues e dear applicant this letter supersedes our letter dated date e letter rev catalog number 47630w you applied for recognition of exemption from federal_income_tax under both sec_501 and sec_501 of the internal_revenue_code both application form sec_1023 and sec_1024 were filed with the internal_revenue_service on the same date you are a membership_organization and have two classes of membership both the form_1023 and the included an identical narrative description of the programs available to members as listed below e access to an on-line counselor to assist with the healthcare decision process e access to healthcare buying group for commodity medicine like lab work rx devices that demonstrate healthy individual and durable medical equipment e access to a specialist via your website who will negotiate the cost of healthcare service before a service is rendered e access to an online application that allows the participant to have a fair market estimate of costs for both current and future healthcare services e access to an online healthcare savings calculator planner e referrals to a p consultant for assistance in relationship management and personalized wellness e access to have questions answered as well as access to supply online links for better understanding of your member’s requirements under the patient protection and affordable care acct e access via your website the ability to observe animals in their natural environment animal therapy e access to a library of healthcare information via website links to various health related articles videos studies and other publications e the opportunity to voluntarily enroll in a c trust schedule f to your application also reports each of your members have the choice to enroll in the c trust should they choose to enroll they will have a q account trust for benefits funded by a fully insured policy each individual trust will vary with regards to the benefits they have participants are issued a q card described as a smart card this card is used when receiving healthcare services all claims are sent to the participants q account trust and then forwarded to the carrier for adjudication all covered items within the q account trust are paid_by the trust this gathered history becomes a personal electronic health record for the participant all claims are matched with corresponding explanation of benefits eobs for accuracy claims not processed correctly will be appealed these services are administered for you by r you have two levels of membership cla sec_1 membership consists of members who enroll into the c trust and are given voting rights via membership while cla sec_2 membership are those whom utilize all services other than the c trust and do not have membership voting rights your articles of incorporation and bylaws do not include provisions for membership the articles say you are organized on a nonstock basis and on a directorship basis your bylaws explain you are managed by a board_of three directors who are elected once each calendar_year at the annual meeting of the board in response to additional information regarding membership qualification you submitted a membership program agreement the membership agreement authorizes you to collect payments for memberships in exchange for access to the following programs e healthcare buying group e electronic health record including utilization cost history letter rev catalog number 47630w e medical service provider negotiation - your advocate e insurance_company audit including medical dental claim reprocessing and appeals process e medical dental rx cost estimator e healthcare savings calculator-planner e relationship enhancement - p method e participation in veba trust e help with the ppaca e animal therapy - on site and via the website e library of healthcare information e online counselor to assist with healthcare decision process for those members who participate in the veba an additional monthly administration fee is charged when enrolled in this program you will be issued a cla sec_1 membership certificate giving you voting rights for operation of the veba trust schedule f also reports there are two employees covered by the veba additional information you provided explained that these two employees are employed by two small employers who agreed to sign contracts to participate when you are granted exempt status the two employers both have fully insured health policies the common bond with these two is they are both employers within the united_states both are participants in your organization and employees of both will carry q card the financial information on page nine of the and on page five of the report identical revenues and expenses these proposed budgets show your anticipated revenues are from gross dues and assessments of members an attached schedule reports your total revenues are subdivided into annual membership fees and revenues from veba participants veba revenues represent approximately eighty percent of your total revenues more than forty percent of your total expenses are monthly payments to r your proposed budgets also reported monthly royalty payments to q groups you explained that there are two q groups q groups are a grass roots marketing strategy for health systems and employers for all business they acquire they are paid a royalty one of the two q groups receiving royalties is owned by one of the small employers identified on schedule f you are also the trustee of a veba trust agreement the purpose of the veba trust is to provide a mechanism pursuant to which certain employers located in s can obtain health life dental and or vision coverage through a defined contribution structure on an individual fully-insured basis for their employees an employer establishes an erisa employee retirement income security act group qualified_health_plan trust and enrolls in your veba trust the employer then establishes a q account for each employee participant under the terms of the veba trust you as trustee establish within the trust fund separate sub-accounts for each plan members q account sponsored and maintained by an employer the trust fund shall be funded with employer contributions or member contributions causes for payment from the employee participant’s q account will be insurance premiums due and eligible expenses provisions within the veba trust agreement restrict the type of plans that may be funded through the trust to facilitate the process of approving plans for inclusion in the trust the trustee may a identify one or more fully insured health life dental and or vision plans that will be offered to employers who are interested in letter rev catalog number 47630w participating in the trust b design one or more self-insured health life dental and or vision plans that will be offered to employers who are interested in participating in this trust and c pre-approve one or more third party administrators stop-loss insurance or re-insurance companies and or other ancillary vendors for use by employers whose plans are funded through this trust each employer shall make contributions to the trust fund in such amounts and at such times as it shall each employer’s contributions shall be based on the amounts determine or as requested by the trustee necessary to provide for the benefits expected to become payable to pay any premiums or eligible expenses becoming due for the individual member’s q account members and former members may make contributions to the trust fund if and to the extent allowed under the terms of a plan you as the trustee shall have exclusive authority and discretion to manage and control the trust fund and the rights powers and duties of the trustee shall be governed by the terms and conditions of the trust agreement to assist in the administration of the plans you have entered into a management agreement with r r will administer the placement of the defined contribution from the participating employer into the employee participant’s veba q account r will collect provider claims and all insurance policies’ explanation of benefits as a base line r will then adjudicate eligible expenses from the participant’s q account according to the terms of the management agreement r will enroll eligible employees into the plans and provide certain health cost management services with respect to your participants these services include e education of the health services covered under the plan e education of the benefits under the plan e education of the unusual and customary charges for a given procedure e education of procedures requiring pre-certification e education of options available for treatment of health problems and possible out-of-pocket_expense e answer questions about eligibility for benefits under the plan e answer questions or concerns regarding the plan to provide ongoing communication with the participants to increase understanding of the benefits and any treatment recommended by a health care provider e analysis and clinical review of claims by an r n to check for up coding medical appropriateness double billing and concurrent care e a case management filtering system for identification of probable high cost users of the plan for referral to continuous case management to promote provision of quality services and to control health care costs e implementation and maintenance of the mail order prescription drug program which shall include maintenance of eligibility for prescription claims e assistance in negotiating the agreement with the pharmaceutical vendor engaged to provide prescription drugs e administration and record keeping of prescription requests and e communication between vendor and participant regarding prescription drug issues and claim processing of mail order claims e with notification to you conduct a pre-audit screening of hospital bills to verify that such bills are correct report the results of such screening to you and if requested conduct a full hospital bill audit er will process all claims submitted by participants r will also provide or arrange to provide for you the development and design of the plan initially and in connection with benefit revisions additions and extension this shall include but is not limited to letter rev catalog number 47630w assistance in obtaining general underwriting and actuarial advice if necessary assistance in the preparation of descriptions for the benefit programs under the plan and eligibility and benefits schedules for claims management development design and installation of administrative and record keeping systems according to the agreement with r you will pay r a one-time installation fee of per enrollee the fee schedule also includes monthly health cost management fees of per contract management fees may increase on an annual basis r will notify you of an increase in fees at least sixty days prior to the date the increase becomes effective in addition to the management agreement you also have an agreement with r for the non-exclusive right to use r owns the trademark q card and all goodwill in connection with the marketing and the trademark q card provision of certain health cost management services you explained that r was selected for their smart card application and unique software integration through the smart card no other firms that were reviewed offered a product like q card that is one of the common bonds that employer clients share you acknowledged that another company had acquired the rights to use q card from r the owner of this company was related by marriage to one of your board members you clarified that t had been dissolved because the market had changed and they could no longer compete in response to additional questions regarding the eligibility of the veba program you stated participation in your veba is voluntary you contract with the employer to structure a defined contribution benefit plan although you plan to contract with employers within the united_states you are willing to limit _ membership to geographic proximity the employees have free choice of where to buy their health insurance and other forms of approved insurance members who enroll in the veba program are issued a membership certificate which gives them voting rights on the management of the veba trust you will not have control of the members’ money only with their written direction will funds be dispersed all who apply for enrollment are accepted all employees are given the opportunity to voluntarily participate employees that choose to become members are issued a q card you said this structure creates a common bond you also explained that r is contracted by you to monitor membership metrics and ensure percent of the total membership is comprised of employees your board has no financial interest in q card or r you explained that you are not in the commercial insurance_business and will not market as such law e issue one sec_501 sec_501 of the code provides in relevant part exemption from federal_income_tax for corporations and any community chest fund or foundation organized and operated exclusively for religious charitable letter rev catalog number 47630w scientific literary or educational_purposes no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit the purposes of such organization to one or more exempt purposes and do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations explains that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes in construing the meaning of the phrase exclusively for educational_purposes in 326_us_279 the supreme court of the united_states said this plainly means that the presence of a single non-educational purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly educational_purposes this rationale applies equally to any category of exempt_purpose under sec_501 of the code the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried on by a university in 505_f2d_1068 the court held that an organization seeking a ruling as to recognition of its exempt status has the burden of proving that it satisfies the requirements of the particular exemption statute whether an organization has satisfied the operational_test is a question of fact in the court case est of hawaii v commissioner t c an organization which was formed for educational_purposes accomplished its educational activities pursuant to licensing agreements with for-profit corporations that amounted to significant control_over the functioning of the non-profit organization did not neither the fact that the for-profit entities qualify for exemption from income_tax under sec_501 lacked structural control_over the organization nor the fact that that amounts paid to the for-profit organizations under contracts were reasonable had affected the court’s conclusion that organization did not qualify as an organization exempt under sec_501 in easter house v united_states ci ct aff'd 846_f2d_78 fed cir cert_denied 488_us_907 109_sct_257 102_led_246 the court found an organization that operated an adoption agency was not exempt under sec_501 of the code because a substantial purpose of the agency was a nonexempt commercial purpose the court concluded that its primary activity was placing children for letter rev catalog number 47630w adoption in a manner indistinguishable from that of a commercial adoption agency the court found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits accordingly the court found that the business_purpose and not the advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal and held that the organization was not operated exclusively for purposes described in sec_501 in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial manner in which this organization conducted its activities the court found that it was operated for a nonexempt commercial purpose rather than for an exempt_purpose the court stated that among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations e issue two sec_501 sec_501 c of the code provides for the exemption from federal_income_tax of voluntary employee’s beneficiary associations providing for the payment of life sick accident or other_benefits to the members of such association or their dependents or designated beneficiaries if no part of the net_earnings of such association inures other than through such payments to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-1 of the regulations provides that an organization described in sec_501 must be a an association of employees b an association whose membership must be voluntary c an association whose purpose is to provide for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries and substantially_all of its operations are in furtherance of providing such benefits and d an association whose net_earnings does not inure other than by payment of the benefits referred to in c to the benefit of any private_shareholder_or_individual sec_1_501_c_9_-2 of the regulations provides that the membership of an organization described in sec_501 of the code must consist of individuals who become entitled to participate by reason of their being employees and whose eligibility for membership is defined by reference to objective standards that constitute an employment related common bond sec_1_501_c_9_-2 provides that eligibility for membership may be restricted by geographic proximity or by objective conditions or limitations reasonably related to employment such as a limitation to a reasonable classification of workers a limitation based on a reasonable minimum period_of_service a limitation based on maximum compensation or a requirement that a member be employed on a full-time basis application of law issue one sec_501 you are not as described in sec_1_501_c_3_-1 of the income_tax regulations because you fail both the organizational and operational tests you are not as described in sec_501 of the code because you are not exclusively organized and operated for charitable or educational_purposes letter rev catalog number 47630w you are not organized exclusively for one or more exempt purposes as described in c -1 b of the income_tax regulations your articles provide that your specific purpose is to provide affordable health care through education and institute veba participation because establishing participation in veba’s is not an enumerated exempt_purpose under sec_501 you are not organized exclusively for purposes described in the regulations you do not meet the provisions of sec_1_501_c_3_-1 of the regulations because more than an insubstantial part of your activities is not in furtherance of an exempt_purpose this is illustrated by the fact that you are managing a_trust that enables employers to establish separate veba sub-accounts for their employees the trust is funded by employer and employee contributions payments from these sub-accounts pay for the employee participant’s insurance premiums this shows you are operating for substantial non-exempt private purposes furthermore you do not meet the provisions in sec_1_501_c_3_-1 of the regulations because you are operating in a commercial manner this is demonstrated in the types of services being provided to your members for example members’ health care claims are processed by you and you are operating a mail order prescription program these services to your participants are commercial like in nature and also demonstrate you are operating for substantial nonexempt purposes you are not as defined in sec_1_501_c_3_-1 of the regulations because you serve private rather than public interests this is indicated by the comprehensive contract you have with r who has exclusive responsibility to provide services to your members and the fact r is receiving over of your revenues as well as by your agreement with r for the non-exclusive right to use the trademark q card you are also operating for the private interests of your members and the employers who participate in the veba by your management of the veba your structure is very similar to that described in est of hawaii v commissioner t c like this organization you have a comprehensive contract with a for profit r the terms of the contract show you have ceded control of your operations to r if you wanted to remove yourself from r you would not be able to function as in est of hawaii you are totally dependent on one for profit for your operations which disqualifies you from tax exemption you are like the organization described in arlie foundation supra you carry out a number of charitable and educational activities that are incidental to your nonexempt commercial activities including assisting in the development and design of healthcare plans processing health care claims and operating a mail order prescription drug program you are in competition with other for profit entities and your services are not provided below cost which precludes you from exemption under sec_501 similar to the organization in better business bureau of washington supra although you may have some charitable and educational activities you are not operated exclusively for exempt purposes like the organization in this court case easter house supra a single nonexempt purpose destroys your claim for exemption issue two sec_501 letter rev catalog number 47630w you are not as defined in sec_501 of the code and sec_1_501_c_9_-1 sec_1_501_c_9_-2 or sec_1_501_c_9_-2 of the regulations because you are not an association of employees whose eligibility for membership is defined by reference to objective standards that constitute an employment-related common bond among such individuals employees of any business in the united_states that are q card carrying members are not defined by reference to a common employer affiliated employers coverage under a collective bargaining agreement or membership in a labor_union additionally there is no evidence that the eligible employers are engaged in the same line_of_business in the same geographic locale applicant’s position you represent that the educational component of your program qualifies for exemption under sec_501 you believe that consumers need help understanding how to obtain affordable healthcare coverage and understanding the new health care laws in the ppaca you also provide healthcare management functions that help employers and employees that do not have the expertise to manage their own healthcare plans you stated that the employers that participate in the veba trust will no longer have a need for employees to manage health insurance benefits and or adjudication issues arising from insurance_company errors the veba program is an integral part of your educational programs as well as your management functions you are in the healthcare business and the healthcare management business you are not in the commercial insurance_business and will not market as such you stated that you are structured similar to private health insurance exchanges and compared yourself to two private exchanges that are owned by for-profit insurance_companies you represent that an employment-related bond exists because affiliated companies participate in your veba trust you also have a geographic locale of the united_states and are willing to change to any other geographic locale you also claim there are no definitions of affiliated companies and you refer to sec_414 and m that a management-type affiliated_group exists when an organization performs management functions and the management organization’s principal business is performing management functions on a regular and continuing basis for a recipient organization there does not need to be any common ownership between the management organization and the organization for which it provides service any person related to the organization performing the management function is also to be included in the group that is to be treated as a single employer you failed to provide any additional information from which it can be concluded that you qualify under sec_501 or sec_501 of the code your purposes to institute veba participation and operate similar to a private health insurance exchange do not meet the organizational or operational tests for exemption under sec_501 in addition you are not an association of employees as required under sec_501 your references to irc code sec_414 which provides definitions and special rules for employee benefit plans is not relevant because this code section does not cover exemption requirements under sec_501 or sec_501 additionally your veba program does not demonstrate there is an employer-related common service response to applicant’s position letter rev catalog number 47630w bond as required by the regulations as in harding hospital supra you have the burden of proving that you satisfy the requirements for tax exemption you have failed to provide enough information to prove to us that members share an employment-related common bond or that you are not operating in a non-exempt manner applicant’s protest you wrote you are organized for educational_purposes you are operating exclusively for that purpose in the healthcare market you stated your articles of incorporation limit you to one with regard to sec_1_501_c_3_-1 _ exempt_purpose of educating the consumer to be able to obtain affordable healthcare the formation of a c is also part of that one exempt_purpose because it reconnects the purchaser and user of healthcare you also wrote that your experience has proven that the learning curve is accelerated and that the consumer with the right support becomes a more thoughtful consumer of healthcare you believe that this satisfies the requirements of your tax exempt status request you also state you have no underlying commercial motive as we have implied in the citation of better business bureau with regard to our citation of est of hawaii you wrote that you have a total of twelve programs services offered to your members and only one is contracted out for management you also indicated that the core competencies within the retained eleven educational programs are provided by employees of yours and your rights to use the q card are for years furthermore you stated that r has no control_over you and can be replaced with a different card located in u you also indicated that you were unaware of this company in your previous correspondence because you just learned of their capabilities you contend the citation to easter house is not on point as you have no for profit or not for profit competition with your current structure the citation to arlie foundation v commissioner applying the commerciality document you believe is also not on point though you indicated you have no direct competition at the moment the closest concept to your organization is v you indicated your fee i sec_38 less than v’s and your financial reserves are less than x dollars you have only an informational website and the co-op structure is to promote charitable donations and participation in your programs you also wrote you have no sales and advertising line items purpose you state that you meet the following factors evidencing the absence of a commercial lack of competition with for profit entities below market rate pricing relatively insubstantial reserves lack of commercial advertising practices the absence of sales to the general_public low volume of sales use of volunteers and low paid professional staff significant charitable_contribution sec_501 you indicated your offering of a veba trust is a structure that reconnects healthcare purchaser and user it is also a tax exempt structure that supports the c exclusively for charitable and educational letter rev catalog number 47630w purposes what is important here you indicted is the motivation of the participants to engage in their health care decisions you further stated that you meet sec_1 c -2 a of the regulations because your membership consists of individuals who become entitled to participate by reason of their being employees and whose eligibility for membership is defined by reference to objective standards that constitute a common employment related bond you also indicted that this is evidenced by the employers’ and employees’ participation in you creating a common bond focused on educational_services about health care you also stated that you meet sec_1_501_c_9_-2 of the regulations because there are objective conditions related to employment as both employers and employees are your participants your conclusion states you disagree with the application of the c law because you claim you are exclusively organized and operated for charitable and educational_purposes beyond your specific services to members you wrote that you lessen the burdens of government and offer promotion of social welfare as one example you cited the ppaca has a major impact on tax payer’s dollars that would be lessened by your efforts you believe through your structure that local communities can take care of their own and that offering a veba program is an enumerated educational exempt_purpose moreover you stated this structure is being used by the ppaca and represents a community learning center you disagree with our application of the c law because you believe you meet an employment related common bond of affiliated companies among employees whom voluntarily participate in the veba program this is supported by a formal legal promise structured by the trust financial document of both participating employers and participating employees finally you indicated that irc code is relevant as it sets precedent to this type of organizational structure and you stated you have met the requirements of tax exempt status our response to applicant’s protest you failed to provide any additional information from which it can be concluded that your activities exclusively further or advance a purpose described in sec_501 or that you are primarily operating for c purposes you fail the organizational_test as previously analyzed you are also operating for substantial nonexempt purposes demonstrated in the manner in which you are providing the health care insurance to unrelated businesses you even stated you are structured similar to private health insurance exchanges that are owned by for-profit insurance_companies you are also providing commercial like services through r to your members for instance you are operating for commercial purposes as you are also operating for substantial private purposes for example you purport the contract with r is only one of your activities and there is another entity that could provide the same services this does not change the in addition the majority of your resources are devoted to the fact that you are operating for the benefit of r provision of specific health care services and this is being contracted to r as well as the fact that most of your revenue is being paid to r although you may have educational components that may qualify under sec_501 the presence of non-exempt commercial purposes of the provision of health insurance and the presence of the private purposes of operating the veba for unrelated employers employees and for the private benefit of r precludes exemption under sec_501 letter rev catalog number 47630w you also wrote you believe you are lessening the burdens of government sec_1_501_c_3_-1 of the income_tax regulations defines the term charitable as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the lessening of the burdens of government revrul_85_2 1985_1_cb_178 considered whether an organization providing legal advice and training to volunteer guardians ad litem for abused children qualified under sec_501 the ruling states that a determination whether an organization is lessening the burdens of government requires consideration of whether the organization's activities are activities that a governmental_unit considers to be its burden and whether such activities actually lessen such governmental burden to determine whether an activity is a burden of government requires an objective manifestation by the government it considers such activity its burden the fact that an organization is engaged in an activity that is sometimes undertaken by the government is insufficient to establish a burden of government similarly the fact that the government or an official of the government expresses approval of an organization and its activities is also not sufficient to establish that the organization is lessening the burdens of government the interrelationship between the organization and the government may provide evidence that the government considers the organization's activities to be its burden you have not provided information that you meet sec_1_501_c_3_-1 of the income_tax regulations as noted in revrul_85_2 the fact that an organization is engaged in an activity that is sometimes undertaken by the government is insufficient to establish a burden of government moreover there is no interrelationship between you and the government which also substantiates you are not lessening the burdens with the meaning of sec_501 finally the mere fact that a governmental agency has a policy or program to promote a certain outcome does not mean that the government has assumed the burden of engaging in that activity additionally your veba program as previously discussed does not demonstrate there is an employer-related common bond as required by the regulations therefore you are not operating in accordance with c conclusion based on the facts presented above you failed both the organizational_test and the operational_test required of c organizations you have not demonstrated employment-related common bond as required under sec_1_501_c_9_-2 of the regulations therefore you do not qualify for exemption under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents letter rev catalog number 47630w e e the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it letter rev catalog number 47630w if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
